
	

113 HR 1787 IH: Rural Hospital Access Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1787
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Reed (for himself
			 and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an extension of the Medicare-dependent hospital (MDH) program and
		  the increased payments under the Medicare low-volume hospital
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Hospital Access Act of
			 2013.
		2.Extension of the
			 Medicare-dependent hospital (MDH) program
			(a)Extension of
			 payment methodologySection 1886(d)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—
				(1)in clause (i), by
			 striking October 1, 2013 and inserting October 1,
			 2014; and
				(2)in clause
			 (ii)(II), by striking October 1, 2013 and inserting
			 October 1, 2014.
				(b)Conforming
			 amendments
				(1)Extension of
			 target amountSection 1886(b)(3)(D) of the Social Security Act
			 (42 U.S.C. 1395ww(b)(3)(D)) is amended—
					(A)in the matter
			 preceding clause (i), by striking October 1, 2013 and inserting
			 October 1, 2014; and
					(B)in clause (iv), by
			 striking through fiscal year 2013 and inserting through
			 fiscal year 2014.
					(2)Permitting
			 hospitals to decline reclassificationSection 13501(e)(2) of the
			 Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. ww note) is amended by
			 striking through fiscal year 2013 and inserting through
			 fiscal year 2014.
				3.Extension of the
			 increased payments under the Medicare Low-Volume Hospital ProgramSection 1886(d)(12) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(12)) is amended—
			(1)in subparagraph
			 (B), in the matter preceding clause (i), by striking 2014 and
			 inserting 2015;
			(2)in subparagraph
			 (C)(i), by striking and 2013 each place it appears and inserting
			 , 2013, and 2014; and
			(3)in subparagraph
			 (D), by striking and 2013 and inserting , 2013, and
			 2014.
			
